Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in Amendment No.4 to the Registration Statement (Form S-1 No. 333-203361) of MetaStat, Inc. (the "Company") to be filed on or about July 27, 2015 of our report dated May 26, 2015, on our audits of the consolidated financial statements as of February 28, 2015 and 2014 and for the each of the years in the two-year period ended February 28, 2015.Our report includes an explanatory paragraph about the existence of substantial doubt concerning the Company's ability to continue as a going concern. We also consent to the reference to our firm under the caption "Experts" in this Amendment No.4 to the Registration Statement on Form S-1. /s/ EisnerAmper LLP New York, New York July 27, 2015
